Exhibit 10.1

CATHAY GENERAL BANCORP
2005 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

          THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated
_________between Cathay General Bancorp, a Delaware corporation (the “Company”),
and ____________(the “Executive”), is entered into as follows:

WITNESSETH:

          WHEREAS, the continued employment of the Executive is considered by
the Company to be important for the Company’s continued growth; and

          WHEREAS, in order to give the Executive an incentive to continue in
the employ of the Company and to assure his or her continued commitment to the
success of the Company, the Executive Compensation Committee of the Board of
Directors of the Company (the “Committee”) has determined that the Executive
shall be granted a stock award (“Stock Award”) covering shares of the Company’s
common stock (the “Shares”), subject to the restrictions stated below and in
accordance with the terms and conditions of the 2005 Incentive Plan (the
“Plan”).  Capitalized terms used but not defined in this Agreement have the
meanings assigned to them in the Plan.

          THEREFORE, the parties agree as follows:

1.        Grant of Stock Award.  Subject to the terms and conditions of this
Agreement and of the Plan, the Company hereby grants to the Executive the Stock
Award covering _________ Shares and hereby issues such Shares to the Executive.

2.        Vesting Schedule.  Subject to Executive not experiencing a Termination
of Employment during the following vesting term, the interest of the Executive
in the Shares shall vest as follows:  _________________.

3.        Termination.  In the event of the Termination of Employment of the
Executive, all of the Shares held by the Executive which have not vested and
which remain forfeitable as of the date of Termination of Employment shall be
forfeited to the Company as of such date, without payment by the Company of any
amount with respect thereto.  Any forfeiture will be effected by the Company in
such manner and to such degree as the Administrator, in its sole discretion,
determines, and will in all events (including as to the provisions of this
Section 3) be subject to Applicable Laws.  To enforce any restrictions on the
Shares, the Administrator may require the Executive to deposit the certificates
representing the Shares, with stock powers or other transfer instruments
approved by the Administrator endorsed in blank, with the Company or an agent of
the Company to hold in escrow until the restrictions have lapsed or terminated. 
The Administrator may also cause a legend or legends referencing the
restrictions be placed on the certificates.

--------------------------------------------------------------------------------




4.        Transfer Restrictions.  Except as otherwise provided for in this
Agreement, the Shares or rights granted hereunder may not be sold, pledged or
otherwise transferred until the Shares become vested and nonforfeitable in
accordance with Sections 2 and 3. 

5.        Stockholder Rights.  The Executive shall be entitled to all of the
rights and benefits generally accorded to stockholders with respect to the
Shares.  All dividends on Shares that are subject to any restrictions, including
vesting, shall be subject to the same restrictions, including those set forth in
Section 2, as the Shares on which the dividends were paid.

6.        Taxes.

          (a)          The Executive shall be liable for any and all taxes,
including withholding taxes, arising out of this grant or the vesting of Shares
hereunder.  In the event that the Company or the Employer (as defined below) is
required to withhold taxes as a result of the grant or vesting of the Shares, or
subsequent sale of the Shares, the Executive shall surrender a sufficient number
of whole Shares or make a cash payment as necessary to cover all applicable
required withholding taxes and required social security insurance contributions
at the time the restrictions on the Shares lapse (or at such other time as
required by Applicable Law), unless alternative procedures for such payment are
established by the Company.  The Executive will receive a cash refund for any
fraction of a surrendered Share not necessary for required withholding taxes and
required social security insurance contributions.  To the extent that any
surrender of Shares or payment of cash or alternative procedure for such payment
is insufficient, the Executive authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct all
applicable required withholding taxes and social security insurance
contributions from the Executive’s compensation.  The Executive agrees to pay
any amounts that cannot be satisfied from wages or other cash compensation, to
the extent permitted by law.

          (b)          The Executive understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the amount paid for the Shares and the fair market value
of the Shares as of the date any forfeiture restrictions on the Shares lapse. 
In this context, “restrictions” mean the forfeiture obligation in the event of
the Termination of Employment of the Executive as set forth in Section 3 of this
Agreement and the restriction on transferability as set forth in Section 4 of
this Agreement.  The Executive understands that the Executive may elect to be
taxed at the time the Shares are issued, based on the value of the Shares at the
issuance date rather than when and as the forfeiture restrictions lapse (on the
vesting dates), by filing an election under Section 83(b) (an “83(b) Election”)
of the Code with the Internal Revenue Service within 30 days from the date of
issuance.  The Executive acknowledges that the foregoing is only a summary of
the effect of United States federal income taxation with respect to issuance and
vesting of the Shares hereunder, and does not purport to be complete.  The
Company has directed the Executive to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which Executive may reside, the tax consequences of
the Executive’s death, and the decision as to whether or not to file an 83(b)
Election (as well as appropriate advice and assistance with the actual filing of
any such 83(b) Election) in connection with the issuance of the Shares.

--------------------------------------------------------------------------------




          (c)          Regardless of any action the Company or the Executive’s
employer (the “Employer”) takes with respect to any or all income tax, social
security insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Executive acknowledges and agrees that
the ultimate liability for all Tax-Related Items legally due by him or her is
and remains the Executive’s responsibility and that the Company and/or the
Employer (i) make no representations nor undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this issuance of Shares,
including the vesting of the Shares or the subsequent sale of the Shares; and
(ii) do not commit to structure the terms or any aspect of this issuance of
Shares to reduce or eliminate the Executive’s liability for Tax-Related Items. 
Prior to the vesting of the Shares, the Executive shall pay the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of the Executive’s participation in the Plan or
the Executive’s receipt of Shares that cannot be satisfied by the means
previously described.  The Company may refuse to deliver the Shares if the
Executive fails to comply with the Executive’s obligations in connection with
the Tax-Related Items.

7.        Data Privacy Consent.  The Executive hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Executive’s personal data as described in this document by
and among, as applicable, the Employer, and the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
the Executive’s participation in the Plan.  The Executive understands that the
Company, its Affiliates, its Subsidiaries and the Employer hold certain personal
information about the Executive, including, but not limited to, name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all options or any other
entitlement to Shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Executive’s favor for the purpose of
implementing, managing and administering the Plan (“Data”).  The Executive
understands that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in the Executive’s country or elsewhere and that the
recipient country may have different data privacy laws and protections than the
Executive’s country.  The Executive understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting _______.  The Executive authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Executive’s
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom the Executive may elect
to deposit any Shares acquired under the Plan.  The Executive understands that
Data will be held only as long as is necessary to implement, administer and
manage participation in the Plan.  The Executive understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting
____________, in writing.  The Executive understands that refusing or
withdrawing consent may affect the Executive’s ability to participate in the
Plan.  For more information on the consequences of refusing to consent or
withdrawing consent, the Executive understands that he or she may contact
______________.

8.        Plan Information.  The Executive acknowledges that he or she has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at: 
http://www.cathaybank.com, then selecting “About Us” and “Investor
Information.”  The Executive acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to ______________.

--------------------------------------------------------------------------------




9.        Acknowledgment and Waiver.  By accepting this grant of a Stock Award,
the Executive acknowledges and agrees that:

          (a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;

          (b)          the grant of Stock Awards is voluntary and occasional and
does not create any contractual or other right to receive future grants of Stock
Awards or Shares, even if Stock Awards or Shares have been granted repeatedly in
the past;

          (c)          the Executive’s participation in the Plan shall not
create a right to further employment with Employer, shall not create an
employment agreement between the Executive and his or her Employer and shall not
interfere with the ability of Employer to terminate the Executive’s employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law;

          (d)          Stock Award grants, Shares and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and is outside the
scope of the Executive’s employment contract, if any; and Stock Award grants,
Shares and resulting benefits are not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
insofar as permitted by law;

          (e)          in consideration of this grant of a Stock Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Stock Award or diminution in value of the Shares resulting from Termination of
Employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and the Executive irrevocably releases the
Company and the Executive from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Agreement, the
Executive shall be deemed irrevocably to have waived any entitlement to pursue
such claim; and

          (f)          notwithstanding any terms or conditions of the Plan to
the contrary, in the event of involuntary Termination of Employment (whether or
not in breach of local labor laws), the Executive’s right to receive benefits
under this Agreement, if any, will terminate effective as of the date that the
Executive is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of involuntary Termination of Employment (whether or not in breach
of local labor laws), the Executive’s right to receive benefits under this
Agreement after Termination of Employment, if any, will be measured by the date
of termination of the Executive’s active employment and will not be extended by
any notice period mandated under local law.

--------------------------------------------------------------------------------




10.       Miscellaneous.

          (a)          The Company shall not be required to treat as the owner
of Shares, and associated benefits hereunder, any transferee to whom such Shares
or benefits shall have been so transferred in violation of this Agreement.

          (b)          The parties agree to execute such further instruments and
to take such action as may reasonably be necessary to carry out the intent of
this Agreement.

          (c)          Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon delivery to the Executive
at his or her address then on file with the Company.

          (d)          The Plan is incorporated herein by reference.  The Plan
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Executive with respect to the
subject matter hereof, and may not be modified adversely to the Executive’s
interest except by means of a writing signed by the Company and the Executive. 
This Agreement is governed by the laws of the state of Delaware.  In the event
of any conflict between the terms and provisions of the Plan and this Agreement,
the Plan terms and provisions shall govern.  Certain other important terms
governing this contract are contained in the Plan.

          (e)          If the Executive has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

          (f)          The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

CATHAY GENERAL BANCORP

 

 

 

 

 

 

Accepted by Executive:

 

 

 

By

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

[Officer Name]

 

 

[Title]

RETAIN THIS AGREEMENT FOR YOUR RECORDS

--------------------------------------------------------------------------------